DETAILED ACTION

Notice of Pre-A/A or AJA Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Applicant’s Appeal Brief filed 29 May 2020.  Claim status:
Claims previously presented: 1-20.
Claims 1-20 are allowed.

Response to Arguments
2)	Applicant’s remarks and specifically the claim amendments, (see Remarks, Pages 9 and 10) recite, “... a controller configured to: ... limit execution of a second function that is not related to payment when a request to execute the second function is received while the payment mode is being maintained, wherein the request to execute the second function comprises a touch received in a display area other than an area of the display in which the graphic object is displayed, and the second function is a function specified by user setting among functions executable in the mobile terminal; ... cause the wireless communication unit to transmit a signal requesting signature information or the user authentication information necessary for executing the first function to the preset external device in the payment mode; and execute the first function in response to the signature information or the user authentication information received from the external device in response to the signal”.  
has been withdrawn.

3)	Applicant’s arguments, (see Remarks, page 12, ¶ 5), filed 22 December 2020, with respect to 35 U.S.C. 103 recites, “The cited references fail to disclose or suggest "cause the wireless communication unit to perform wireless communication with a preset external device wearable on a body part" and "cause the wireless communication unit to transmit notification information indicating a specific state of the mobile terminal to the preset external device when the payment mode is entered," as recited in claim 1”.
	Further, Applicant’s Specification, Page 57, Lines 1-5 recites, “For example, in a case in which the payment function is executed by the payment unit, the control unit 180 may inform the preset external device that the payment function has been executed.  Also, the information regarding a state of the mobile terminal 100 may be 5 information regarding a specific state of the mobile terminal 100”. 
In response, the Examiner found these arguments, in concert with the above reference portion of the Specification to be persuasive and the previous prior art rejection is withdrawn.    




Allowable Subject Matter
4)	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, in the Non-Final Office Action dated 29 October 2020, U.S. PG Publication No. 20140244514 A1 from Rodriguez et al., (hereinafter referred to 
A mobile terminal comprising: 
a wireless communication unit configured to perform wireless communication with a settlement terminal; (see at least Rodriguez, ¶ [0036]).
a display comprising a touch screen; (see at least Rodriguez, Fig. 6, “display / touchscreen”, Fig. 16, Item 173, ¶ [0030]).
a controller configured to: (see at least Rodriguez, ¶ [0101]).
cause the display to display a graphic object corresponding to a payment unit; (see at least Rodriguez, ¶¶ [0034], [0035], [0102], [0103], [0104] and [0105]).
execute a first function related to payment by the payment unit during the payment mode; (see at least Rodriguez, ¶¶ [0032] and [0037]).


	The prior art of record fails to teach;
a controller configured to:
limit execution of a second function that is not related to payment in response to a request to execute the second function received while the payment mode is being maintained, wherein the request to execute the second function comprises a touch received in a display area other than an area of the display in which the graphic object is displayed, and the second function is a function specified by user setting among functions executable in the mobile terminal;
cause the wireless communication unit to transmit notification information indicating a specific state of the mobile terminal to the preset external device when the payment mode is entered;
cause the wireless communication unit to transmit a signal requesting signature information or the user authentication information 
execute the first function in response to the signature information or the user authentication information received from the external device in response to the signal; 
For these reasons claims 1 and 17 are deemed to be allowable over the prior art of record, and claims 2-16 and 18-20 are allowed by dependency.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 1-20 are deemed to be statutory.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.


Conclusion
The Examiner conducted a search for Non-Patent Literature (NPL).  The results of this search include the following referenced links, but there were no viable prior art references in this group which would support any rejection under 35 U.S.C. 103.  Accordingly, there are no copies of these references provided with this office action.


Managing digital money https://ink.library.smu.edu.sg/cgi/viewcontent.cgi?article=5741&context=lkcsb_research


Comparing fingerprint-based biometrics authentication versus traditional authentication methods for e-payment 
https://www.researchgate.net/profile/Obi-Ogbanufe-2/publication/321200649_Comparing_fingerprint-based_biometrics_authentication_versus_traditional_authentication_methods_for_e-payment/links/602d464a299bf1cc26d21f41/Comparing-fingerprint-based-biometrics-authentication-versus-traditional-authentication-methods-for-e-payment.pdf



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Paul Kloberg whose telephone number is 571-272-0474.  The examiner can normally be reached on Mondays – Fridays between 9 am and 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Alexander Kalinowski at 571-272-6771 can be reached on Mondays – Fridays between 9:30 am and 6 pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL R KLOBERG/
Examiner, Art Unit 3691

/HANI M KAZIMI/Primary Examiner, Art Unit 3691